UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-52366 SPUTNIK ENTERPRISES, INC. (Exact name of small business issuer as specified in its charter) Nevada 52-2348956 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1809 East Broadway, #125 Oviedo, FL 32765 (Address of principal executive offices) (757) 572-9241 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ As of November 8, 2013 there were 295,278 shares issued and outstanding of the registrant’s common stock. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 (audited) 3 Statements of Operations (unaudited) for the Three and Nine Months Ended September 30, 2013 and 2012, and from re-entering the development stage, February 29, 2008 to September 30, 2013 (unaudited) 4 Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2013 and 2012, and from re-entering the development stage, February 29, 2008 to September 30, 2013 (unaudited) 5 Notes to Unaudited Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosure about Market Risk 10 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 Signatures 13 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements. SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS 9/30/2013 12/31/2012 (unaudited) (audited) Assets Current Assets Cash $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued expenses Advances from Stockholder Total Current Liabilities Stockholders' Deficit Preferred Stock, Series A, $.001 par value; 10,000,000 shares authorized; 5,200 and 0 shares outstanding, respectively Common Stock, $.001 par value; 50,000,000 shares authorized; 295,278 and 295,278 shares outstanding, respectively Additional Paid In Capital Accumulated Deficit during the Development Stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See notes to financial statements. 3 SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended September 30, 2013 For the Three MonthsEnded September 30, 2012 For the Nine Months Ended September 30, 2013 For the Nine Months Ended September 30, 2012 Re-entering Development Stage (2/29/2008) to September 30, 2013 Revenue $
